Dissenting Opinion by
Judge Mencer:
I respectfully dissent. Our role is to determine whether the lower court abused its discretion under the Act of July 5, 1947, P. L. 1258, No. 514, Section 14, as amended, 53 P.S. §26114, when it approved the $1.00 offer of the Urban Redevelopment Authority of Pittsburgh for two hundred ten (210) vacant lots in the 28th Ward of the City of Pittsburgh, and in so doing rejected the $53,000.00 offer of the appellant, Louis L. Grimm, for the same land.
The lower court’s approval was based on two premises, neither of which seem valid to me. First, the lower court said: “Actually, what the city wants to do here as Trustee of the three taxing bodies is to give this property to the Urban Redevelopment Authority, which it has the right to do under the Urban Redevelopment Law, Act of May 24, 1945, supra. Proceeding under the Act of July 5, 1947, supra, because of a legal technicality raised by the title companies should not defeat the city’s intended purpose to make this property available to the Urban Redevelopment Authority for development purposes.” (Emphasis supplied.) The lower court is simply concluding that, since this transaction could have been culminated under another act, it therefore should be achieved under the act pursued. The lower court itself points out the fallacy of such reasoning when it said, “However, since the city elected to proceed under that Act, [Act of July 5, 1947, P. L. 1258, No. 514, as amended, 53 P.S. §26101] the disposition of the proceeding must be determined under that Act.” Certainly this is true but even though recognizing this truth the lower court decided that since the city could have transferred title to the Urban Redevelopment Authority of Pittsburgh in another way, the pro*608visions of the Act under which the instant proceeding was undertaken “should not defeat” such a transfer. I do not accept such rationalization.
Second, the lower court based its decision on what would be in the “best” interest of the three taxing bodies in “the long run”. I find no language in the Act in question that allows such speculation as to future events. The wording of Section 14 of the Act of July 5, 1947, supra, 58 P.S. §26114 is both specific and brief, as it relates to the question here. “. . . the court shall fix a time . . . for all persons to appear before said court and make offers for said land, and the court may approve such offer, as in its discretion appears to be in the interest of all taxing authorities having claims against the land. . ...”
It is the offer made for such land that the court may exercise discretion toward. It is not the court’s evaluation of the future utilization of the land to which its discretion may be directed. Here there were two offers, one in the amount of $53,000.00 and the other $1.00. The lower court said in its opinion: “On the surface there is no question that it would be advantageous for the taxing bodies to accept $53,000.00, but . . (Emphasis supplied.) There is no “but” to it since it is the offer that the language of the Act in question requires the court to approve and to exercise discretion toward. The lower court correctly states that “there is no question that it would be advantageous for the taxing bodies to accept $53,000.00” and as between the two offers it would seem next to impossible to conclude otherwise. Yet, the majority today approves the lower, court’s speculation about what will be in the best interest of the three taxing bodies in the future. The Act. does not use the term, “best interest”, but merely states “such offer as ... in the interest” of the taxing bodies. However, the important point is that it is. the offer that is in the interest of the taxing bodies, *609not the plans for future development of the land toward which the lower court must direct its discretion.
At the time persons come before the court to “make offers for said land,” they are under no obligation to present to the court plans, detailed or otherwise, for the anticipated use of the land. The provisions of 53 P.S. §26114 deal with the approval of an offer in the case where “any person shall appear and . . . contest the adequacy of the price for which the city or school district has agreed to sell said land. . . .” The appellant did contest the adequacy of the $1.00 price for which the city had agreed to sell the land. The lower court, following the mandates of 53 P.S. §26114, fixed a time for all persons to appear before the court and make offers for the land. Two offers were made and the Act required the court to exercise its discretion as to which of those two offers would be in the interest of the taxing authorities having claims against the land. I can only conclude that it was an abuse of discretion for the lower court to approve the $1.00 offer instead of the $53,000.00 offer.